DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on August 1st, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on August 1st, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 6, with respect to the rejections of claim 1-8 and 10 under double patenting rejection, have been fully considered and are persuasive. Therefore, the rejection of these claims has been withdrawn. 
Applicant's arguments, see pgs. 6-7, with respect to the rejections of claims  under 35 U.S.C 103 (a) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2014/0374880 A1), hereinafter as Chen and further in view of Tran et al. (Pub. No.: US 2013/0161792 A1), hereinafter as Tran and CHOU et al. (Pub. No.: 2015/0145103 A1), hereinafter as Chou.
Regarding claim 1, Chen discloses a semiconductor die in Fig. 2A-2F, comprising: a substrate (substrate 200A) (see Fig. 2A and [0026]); a trench array having a plurality of capacitor trench segments (first and second recesses 202A and 202B) disposed in the substrate (see Fig. 2A and [0013], [0025]); a first dielectric layer (first ONO layer 206) contacting a bottom region and sidewalls of the plurality of capacitor trench segments (see Fig. 2B and [0026]); a first conducting layer (first POLY 208) disposed in the plurality of capacitor trench segments, wherein the first conducting layer is insulated from the substrate by the first dielectric layer (see Figs. 2B and [0026]); and further wherein the first conducting layer has a first thickness that is substantially uniform (first POLY 208 has uniform thickness) along the bottom region and the sidewalls of the plurality of capacitor trench segments (see Fig. 2C and [0026]); and a second conducting layer (second POLY 212) disposed over the first conducting layer and insulated from the first conducting layer by a second dielectric layer (second ONO layer 210), wherein the second conducting layer has a second thickness that is substantially uniform along the bottom region and the sidewalls of the plurality of capacitor trench segments (see Figs. 2B-D and [0026-0028]). 
Chen fails to disclose wherein the plurality of capacitor trench segments are rotationally symmetric about a center (CNTR) of the trench array and wherein the second thickness is substantially equal to the first thickness.
Tran discloses a capacitor structure in Figs. 1A-1C, comprising: a trench array (at least a group of 4 capacitor regions 138 including two regions 138A and two regions 138B on the left side of Fig. 1C) having a plurality of capacitor trench segments (trenches 104) within a substrate (substrate 102), wherein the plurality of capacitor trench segments are rotationally symmetric about a center of the trench array (see Figs. 1A-1C, [0018-0019] and [0027]).
The trench array of the capacitor structure of Chen can be modified to have the same the trench array of Tran that having the plurality of capacitor trench segments are rotationally symmetric about the center of the trench array for reciting all the limitation of claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the modification of the arrangement of the trench array of the semiconductor die of Chen as same as the arrangement of the trench array of the semiconductor die of Tran because the modified structure would facilitate stress management and reduce wafer bow and wafer warpage (see Tran and [0027]). 
The combination of Chen and Tran fails to disclose wherein the second thickness is substantially equal to the first thickness.
Chou discloses a semiconductor die in Fig. 1A comprising a substrate (substrate 102) (see [0011]); a trench array having a plurality of capacitor trench segments (trenches 116a-116c) disposed in the substrate (see [0015]); wherein a first thickness of a first conducting layer (conductive layer 124a) is substantially equal to a second thickness of a second conducting layer (conductive layer 124b) (each layer has thickness equal to Ta) (see [0016] and [0019-0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the first conducting layer and second conducting layer of Chen to be equal as same as the thickness of the first and second conducting layer of Chou because having the modified structure would provide uniform structure for stress alleviation and less damage due to thermal expansion and uniform capacitance through out the device structure.   
Regarding claim 2, the combination of Chen, Tran and Chou discloses the semiconductor die of claim 1, wherein the trench array comprises a first array extending in first direction (vertical direction) (one group of trenches 104 in capacitor region 138A) and a second array extending in a second direction (horizontal direction) (another group of trenches 104 in capacitor region 138B), wherein the first direction is generally perpendicular to the second direction (see Tran, Fig. 1C and [0027]).
Regarding claim 3, the combination of Chen, Tran and Chou discloses the semiconductor die of claim 2, wherein the trench array comprises two first arrays (two group of trenches 104 in two opposing capacitor regions 138A) and two second arrays (two group of trenches 104 in two opposing capacitor regions 138B), wherein each of the first arrays are diametrically opposed to one another about the center of the trench array, and wherein each of the second arrays are diametrically opposed to one another about the center of the trench array, wherein the two first arrays and two second arrays define a rotationally symmetric layout (see Tran and Fig. 1C).
Regarding claim 5, the combination of Chen, Tran and Chou discloses the semiconductor die of claim 1, further comprising: a first contact (118C) connected to the first conducting layer over the surface of the substrate (see Fig. 1F and [0024]); a second contact (118A/118B) connected to the second conducting layer; and a third contact (118D) connected to the substrate within a local region to the plurality of capacitor trench segments (104) (see Chen, Fig. 1F and [0023]).
Regarding claim 6, the combination of Chen, Tran and Chou discloses the semiconductor die of claim 5, wherein the substrate comprises a p-type silicon substrate, and wherein the local region comprises an n-type doped region within a vicinity of the capacitor trench segments (see Chen and [0014-0015]).
Regarding claim 7, the combination of Chen, Tran and Chou discloses the semiconductor die of claim 1, wherein the first and second conducting layers comprise polysilicon (see Chen and [0018-0019]).
Regarding claim 8, the combination of Chen, Tran and Chou discloses the semiconductor die of claim 1, wherein the first and second dielectric layers comprise oxide/nitride/oxide (see Chen and [0018]).
Regarding claim 9, the combination of Chen, Tran and Chou discloses the semiconductor die of claim 1, wherein at least one of the first conducting layer and the second conducting layer is electronically coupled to an integrated circuit by a wire bond, a through silicon via, or a bond pad (wirebond structures 412A-422A) (see Chen, Fig. 4A-4B and [0034]).
Regarding claim 10, the combination of Chen, Tran and Chou discloses the semiconductor die of claim 1, wherein the plurality of capacitor trench segments reside within a dynamic random-access memory storage cell (see Chen, [0009] and claim 13 of Chen).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2014/0374880 A1), hereinafter as Chen and further in view of Tran et al. (Pub. No.: US 2013/0161792 A1), hereinafter as Tran and CHOU et al. (Pub. No.: 2015/0145103 A1), hereinafter as Chou, as applied to claims 1 and further in view of Lin (Pub. No.: US 2016/0020267 A1).
Regarding claim 4, the combination of Chen, Tran and Chou discloses the semiconductor die of claim 1, but fails to disclose wherein the second conducting layer fills a remainder of the plurality of capacitor trench segments not filled by the first conducting layer while maintaining air gaps in the plurality of capacitor trench segments.
Lin discloses semiconductor die comprising a capacitor structure comprising forming a second conducting layer (second conductive layer 114) fills a remainder of a plurality of capacitor trench segments (trenches 106) not filled by a first conducting layer (first conductive layer 110) while maintaining air gaps (voids 116) in the plurality of capacitor trench segments. (see Fig. 1A and 2-9 and [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second conductive layer of the semiconductor die of Chen having air gap as the same as the semiconductor die of Lin because Lin discloses due to high aspect ratio of trenches it is the nature that the method of forming conductive in the trench often have voids inside as part of the manufacturing processes (see Lin and [0022]). 

Allowable Subject Matter
Claims 11-19 and 20 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the plurality of trenches are rotationally symmetric about a center (CNTR) of the trench array and have a predetermined length extending along a surface of the substrate, and wherein the first conducting layer is insulated from the substrate by the first dielectric layer and has an outermost perimeter that is symmetric about the center of the trench array as recited in claim 11; and a capping layer disposed over second conducting layer, wherein the air gap extends to the capping layer as recited in claim 20. Claims 12-19 depend on claim 11, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CUONG B NGUYEN/Primary Examiner, Art Unit 2818